IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

THE ESTATE OF ALBERTA G.            NOT FINAL UNTIL TIME EXPIRES TO
SEYMORE, by and through             FILE MOTION FOR REHEARING AND
VALERIE A. JAMERSON,                DISPOSITION THEREOF IF FILED
Executor de son Tort,
                                    CASE NO. 1D15-477
      Appellant,

v.

GAINESVILLE COUNCIL ON
AGING, INC.; COUNCIL ON
AGING OF FLORIDA, INC.;
MAXCINE DARVILLE a/k/a
MAXCINE BROCATO; and
KATHLEEN M. HAWK (as to
GAINESVILLE HEALTH CARE
CENTER),

     Appellees.
_____________________________/

Opinion filed October 1, 2015.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Megan L. Gisclar, Lydia D. Wardell and Isaac R. Ruiz-Carus of Wilkes &
McHugh, P.A., Tampa, for Appellant.

Marie A. Borland and Ethen R. Shapiro of Hill, Ward & Henderson, P.A., Tampa,
for Appellees.
PER CURIAM.

      AFFIRMED. Alterra Health Care Corp. v. Estate of Linton, 953 So. 2d 574

(Fla. 1st DCA 2007); see Mendez v. Hampton Court Nursing Ctr., LLC, 140
So. 3d 671 (Fla. 3d DCA 2014), rev. granted, 168 So. 3d 227 (Fla. 2014).

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.




                                        2